Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT by and among Vertis, Inc. (the “Company”), Vertis Holdings, Inc.
(“Holdings”) and Michael DuBose (the “Executive”) is effective as of November
28, 2006 (the “Effective Date”).

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, in the capacities and on the terms and conditions
set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, it is hereby agreed as
follows:

1.                   EMPLOYMENT AT WILL.  The employment of the Executive by the
Company shall be at will and shall be terminable by either party upon 30 days’
prior written notice or as otherwise set forth in Section 4. The provisions of
Sections 4 and 5 shall govern the consequences of any termination of the
Executive’s employment.

2.                   POSITION AND DUTIES.

(a)              During his employment with the Company, the Executive shall
serve as the Chief Executive Officer of the Company and Holdings and Chairman of
the Board of Directors of the Company (the “Board”) and of Holdings, and shall
perform such duties and have such responsibilities as are customarily assigned
to such position and other duties assigned to him by the Board which are
commensurate with such position, and shall also perform or hold such other
duties and responsibilities with respect to the Company or its subsidiaries not
inconsistent therewith as may from time to time be assigned to him by the Board.
The Executive will report directly to the Board.

(b)              During his employment with the Company, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive shall devote his full business attention and time to the business and
affairs of the Company and shall use all reasonable efforts to carry out his
responsibilities faithfully and efficiently. However, the Executive may serve on
corporate, industry, civic or charitable boards or committees, so long as these
activities do not materially interfere with the performance of the Executive’s
responsibilities to the Company.  It is further agreed that Executive may,
through May 2009, continue to provide those services, if any, requested by the
Board of Directors of Aftermarket Technology Corp. pursuant to the Amended and
Restated Employment Agreement of July 1, 2002.  The Executive represents that
such services will not interfere with the Executive’s ability to perform his
duties to the Company.

1


--------------------------------------------------------------------------------


 

3.               COMPENSATION.

(a)               BASE SALARY.  During his employment with the Company, the
Executive shall receive an annual base salary of $750,000, as adjusted by the
Board from time to time as set forth below (the “Annual Base Salary”). The
Annual Base Salary shall be paid in accordance with the Company’s regular
payroll practice for its senior executives, as in effect from time to time. The
Annual Base Salary shall be reviewed for adjustment by the Board at least
annually during the Executive’s employment with the Company, with such review to
occur as soon as practicable each year after the Company’s release of audited
financial statements for the prior year.

(b)               ANNUAL CASH BONUS.  For fiscal years during the Executive’s
employment with the Company, the Executive shall participate in an annual cash
incentive compensation plan (currently the Company’s Management Incentive
Compensation Plan), as adopted and approved by the Board from time to time, with
applicable corporate and individual performance targets and maximum award
amounts determined by the Board. The target bonus of the Executive pursuant to
the annual cash incentive compensation plan shall be determined in accordance
with the Management Incentive Compensation Plan (or the applicable replacement
or successor plan) with respect to each such fiscal year, but said target bonus
shall be set at a level at least equal to seventy-five percent (75%) of the
Annual Base Salary.  Any cash bonuses payable to the Executive will be paid at
the time the Company normally pays such bonuses to its senior executives and
will be subject to the terms and conditions of the applicable annual cash
incentive compensation plan.

(c)             LONG-TERM INCENTIVE COMPENSATION.  During the Executive’s
employment with the Company, the Executive shall be eligible to receive
long-term equity incentive compensation awards (which may consist of stock
options or other types of awards, as determined by the Board in its discretion)
pursuant to the Company’s equity incentive compensation plans and programs in
effect from time to time. These awards shall be granted in the discretion of the
Board, shall include such terms and conditions (including performance
objectives) as the Board deems appropriate, and shall be subject to such other
agreements affecting the capital securities of the Company as the Board may
determine to be appropriate.  However, said other agreements shall specify that
Executive is entitled to receive, as soon as practicable after execution of this
Agreement, an initial grant of 600,000 shares of restricted stock.  Further, the
Company and Executive agree that any such other agreements relating to the award
to the Executive of restricted stock shall provide (i) that the Executive may
make an election pursuant to Section 83(b) of the Internal Revenue Code to
recognize as ordinary income an amount equal to the fair market value of the
restricted stock as of the date of transfer and (ii) that the Company shall be
responsible for the reasonable cost of obtaining a valuation of the fair market
value of the restricted stock as of the date of transfer.

(d)            OTHER BENEFITS.  During the Executive’s employment with the
Company, the Executive shall be eligible to participate in the retirement,
welfare benefit, and fringe benefit plans, practices, policies and programs of
the Company (including any medical, prescription, dental, disability, life
insurance, accidental death and travel accident insurance plans and

2


--------------------------------------------------------------------------------


 

programs maintained by the Company) to the same extent, and subject to
substantially the same terms and conditions, as these arrangements are made
available generally to the senior officers of the Company. During the
Executive’s employment with the Company, the Company shall also maintain for the
benefit of the Executive the additional long-term disability insurance coverage
described in Section 5(b). In addition to the health coverage provided above,
the Company shall purchase and maintain through December 31, 2014 a single
family policy equivalent in all material aspects to the Company’s health
coverage, except with deductibles of $2,500 per person per annum and subject to
such coverage exclusions as may be applied by the insurer based on its
underwriting and other market policy terms to act as a secondary policy to the
Company’s health coverage. However, coverage provided by the Company under the
preceding sentence for the Executive or any of his eligible dependents will end
before December 31, 2014, for any such person who becomes eligible for coverage
under another employer provided health insurance plan or Medicare.

(e)             VACATION; EXPENSES.  The Executive shall be entitled to 4 weeks
annual paid executive leave in accordance with the provisions of the Company’s
executive leave policy as in effect from time to time, which shall be taken at
times selected by the Executive with due regard for the business needs of the
Company. The Company shall pay or reimburse the Executive for ordinary and
necessary business expenses incurred by him in the performance of his duties in
accordance with the Company’s usual policies.

(f)             RELOCATION; TEMPORARY HOUSING.  The Executive shall be
reimbursed (upon presentation of appropriate documentation) for reasonable
commuting, moving and other cost-of-relocation expenses incurred by the
Executive in relocating to Executive’s principal employment location.  The
Executive will be reimbursed for reasonable costs incurred in traveling between
his principal employment location and other employment locations in accordance
with the Company’s existing reimbursement policies (including amounts expended
for meals and lodging at other employment locations).  It is understood that on
or before September 30, 2007 (the “Relocation Date”), the Executive’s principal
employment location shall be Williams, Oregon.  After the Relocation Date, the
Executive’s principal employment location shall be that Company office as to
which agreement is reached by the Company and the Executive by September 30,
2007 (the “Post-September 30, 2007 Principal Employment Location”)  and, as soon
as is reasonably practicable after the Relocation Date or such other date, not
later than the first anniversary of the Executive’s commencement of employment
with the Company, as may be agreed upon by the Board, the Executive shall change
his principal place of residence to the metropolitan area encompassing the
Post-September 30, 2007 Principal Employment Location.  The above-described
reimbursement shall also include any incremental tax liability incurred by the
Executive with respect to the reimbursements for relocation costs and traveling
costs, so that the Executive is in the same tax position he would have been in
if such reimbursement were not subject to income tax, provided, however, that,
after the Relocation Date, the Executive shall not be reimbursed for incremental
tax liability attributable to reimbursement for amounts expended for meals and
lodging. Upon termination other than a Termination for Cause or by the Executive
without Good Reason , the Executive will be reimbursed for the reasonable
cost-of-relocation expenses by the Executive in relocating back to Williams,
Oregon.

3


--------------------------------------------------------------------------------


 

4.                  TERMINATION OF EMPLOYMENT.

(a)               DEATH OR DISABILITY.  The Executive’s employment shall
terminate automatically upon the Executive’s death during his employment with
the Company. The Company shall be entitled to terminate the Executive’s
employment because of the Executive’s Disability. “Disability” means that (1)
the Executive is permanently disabled within the meaning of the long-term
disability plan of the Company in which the Executive participates and as to
rights under the supplemental long-term disability coverage described in section
5(b) the definition therein or (2) if there are no such plan(s) in effect, that
(i) the Executive has been absent from the full-time performance of the
Executive’s duties with the Company for a period of 120 days, (ii) the Company
shall have given the Executive a notice of termination for Disability, and (iii)
within 30 days after such notice of termination is given, the Executive shall
not have returned to the full-time performance of the Executive’s duties. The
effective date of any such termination for Disability shall be (A) in the case
of a termination pursuant to clause (1), the date on which the Executive is
determined to be disabled for purposes of such plan(s) or, in the case of a
termination pursuant to clause (2), the date which is 30 days following the
notice of termination for Disability (either such date, the “Disability
Effective Time”).

(b)           TERMINATION BY THE COMPANY.

(i)              The Company may terminate the Executive’s employment with the
Company for Cause or without Cause. Except as set forth in Section 4(b)(ii),
“Cause” shall mean (i) gross negligence or willful misconduct by the Executive
in connection with the performance of his duties hereunder that is materially
injurious to the Company, monetarily or otherwise, (ii) the conviction of the
Executive by a court of competent jurisdiction for felony criminal conduct or
(iii) material violation by the Executive of the provisions of Section 6 of this
Agreement, unless, in the case of clauses (i) or (iii), the event constituting
Cause is curable and has been cured by the Executive within ten business days of
his receipt of written notice from the Company that an event constituting Cause
has occurred and specifying in reasonable detail the actions required to effect
a cure.

(ii)             Notwithstanding the provisions of Section 4(b)(i), following a
Change in Control (as defined herein), “Cause” shall only mean (A) the
conviction of the Executive by a court of competent jurisdiction for felony
criminal conduct; or (B) the willful engaging by the Executive in fraud or
dishonesty which is demonstrably and materially injurious to the Company or its
reputation, monetarily or otherwise. For purposes of this Section 4(b), no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
committed, or omitted by the Executive in bad faith.

(iii)            A termination of the Executive’s employment for Cause shall
require a vote of a majority of the Board. Following a Change in Control a
termination of the Executive’s employment for Cause shall not be effective
unless it is accomplished in accordance with the following procedures. The Board
shall give the Executive written notice (“Notice of Termination for Cause”) of
its intention to terminate the Executive’s

4


--------------------------------------------------------------------------------


 

employment for Cause, setting forth in reasonable detail the specific conduct of
the Executive that it considers to constitute Cause and the specific
provision(s) of this Agreement on which it relies, and stating the date, time
and place of the Special Board Meeting for Cause. The “Special Board Meeting for
Cause” means a meeting of the Board called and held specifically and exclusively
for the purpose of considering the Executive’s termination for Cause. The
Special Board Meeting for Cause must take place not less than thirty business
days after the Executive receives the Notice of Termination for Cause. The
Executive shall be given an opportunity, together with counsel, to be heard at
the Special Board Meeting for Cause. The Executive’s termination for Cause shall
be effective when a resolution is duly adopted at the Special Board Meeting for
Cause stating that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in the Notice of Termination for Cause and that
such conduct constitutes Cause under the applicable provision of this Agreement.

(c)           TERMINATION BY THE EXECUTIVE.

(i)            The Executive may terminate employment with the Company for Good
Reason or without Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the Executive’s consent (other than in connection
with an event constituting Cause): (a) any action by the Company which results
in a significant diminution in the Executive’s position, authority, duties or
responsibilities as contemplated by this Agreement; (b) a reduction in the
Executive’s Annual Base Salary or the Executive’s annual cash bonus opportunity
under the Management Incentive Compensation Plan (or a successor plan) or a
failure by the Company to timely pay any portion of the Executive’s current or
deferred compensation; (c) the Company requiring the Executive to be based at an
office that is greater than 50 miles from where the Executive’s office is
located at such time except for required travel on the Company’s business to an
extent substantially consistent with the business travel obligations which the
Executive undertook on behalf of the Company prior to a Change in Control; or
(d) the failure by the Company to obtain from any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company an express
written assumption and agreement to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place unless, in each case, such action is remedied by
the Company within ten business days after receipt of a Notice of Termination
for Good Reason (as defined below) given by the Executive.  In the event the
Company relocates its headquarters pursuant to the recommendation of the
Executive, the terms of subsection 4(c)(i)(c) shall not apply to such
relocation.

(ii)           Except in the case of a Limited Change in Control (as defined in
Section 5(d) hereof) the Executive shall automatically be deemed to have Good
Reason (“Deemed Good Reason”) despite the absence of any of the events or
circumstances described in the second sentence of Section 4(c)(i) for the thirty
day period commencing on the first anniversary of a Change in Control; provided,
however, that if the Executive terminates his employment pursuant to the
provisions of this subparagraph (ii), the Executive’s entitlement to the
benefits provided in Section 5(d) (and the benefits

5


--------------------------------------------------------------------------------


 

provided in connection with a termination described in such Section) may be
conditioned by the Company on the Executive continuing to serve the Company for
up to six months following the Notice of Termination for Good Reason (the
“Transition Period”). A failure by the Executive to comply with such a request
absent an event or circumstance described in the second sentence of Section
4(c)(i) (as such definition is modified by the last sentence of this Section
4(c)(ii)) will result in the termination being treated as a termination
described in Section 5(a). In the event that the Company invokes its right to
require the Executive to continue to serve the Company during the Transition
Period, the Executive’s Annual Base Salary shall not be reduced during such
period, nor shall the Executive’s annual bonus opportunity (which bonus, if any,
(i) shall be paid out on a pro-rata basis for the applicable period during which
the Executive was employed, (ii) shall be paid at the time such bonuses are paid
to the Company’s executives generally and (iii) shall be based upon the
Company’s (and if applicable the Executive’s) scheduled performance against
target applicable to the portion of the performance period during which the
Executive was employed - in each case consistent with (and not in duplication
of) the provisions of Section 5(e)). Notwithstanding the definition of Good
Reason set forth in the second sentence of Section 4(c)(i), the Company may, in
its discretion, change the Executive’s authority, position, duties or
responsibilities during the Transition Period, without such change constituting
Good Reason.

(iii)               A termination of employment by the Executive for Good Reason
or Deemed Good Reason shall be effected by giving the Company written notice
(“Notice of Termination for Good Reason”) of the termination, setting forth in
the case of a termination for Good Reason in reasonable detail the specific
conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relies. A termination of
employment by the Executive for Good Reason shall be effective ten business days
following the date when the Notice of Termination for Good Reason is given,
unless, if applicable, the event constituting Good Reason is remedied by the
Company prior to that date. Actions by the Company which constitute Good Reason
shall be disregarded in the calculation of termination benefits described in
Section 5.

(iv)               A termination of the Executive’s employment by the Executive
without Good Reason shall be effected by giving the Company 30 days’ written
notice of the termination.

(d)         DATE OF TERMINATION; RESIGNATION.  The “Date of Termination” means
the date of the Executive’s death, the Disability Effective Time or the date on
which the termination of the Executive’s employment by the Company for Cause or
without Cause or by the Executive for Good Reason or without Good Reason is
effective. Following termination of the Executive’s employment for any reason,
the Executive shall immediately resign from the Board and from all other offices
and positions he holds with the Company and its subsidiaries if requested by the
Board.

 

6


--------------------------------------------------------------------------------


5.               OBLIGATIONS OF THE COMPANY UPON TERMINATION.  The Executive
shall only be entitled to payments pursuant to one of the sections 5(a), (b),
(c) or (d) at a time.

(a)          TERMINATION BY THE COMPANY (OTHER THAN TERMINATIONS FOR CAUSE,
DEATH OR DISABILITY), OR TERMINATION BY THE EXECUTIVE FOR GOOD REASON.  If the
Company terminates the Executive’s employment for any reason other than for
Cause (other than a termination for Disability or death), or the Executive
terminates his employment for Good Reason, then, except for any termination to
which Section 5(d) applies, the Company shall pay to the Executive (i) a cash
payment equal to two times the sum of (A) the Executive’s Annual Base Salary
immediately prior to the Date of Termination and (B) the greatest of (1) the
annual bonus earned by the Executive for the last completed fiscal year prior to
the fiscal year in which the Date of Termination occurs, (2) the annual bonus
the Executive would have earned for the fiscal year in which the Date of
Termination occurs absent such termination (which amount shall be based upon the
Company’s (and if applicable the Executive’s) actual performance against target
(expressed as a percentage of achievement of targeted performance) applicable to
the portion of the performance period during which the Executive was employed,
with such percentage level of achievement annualized for the full fiscal year)
and (3) the annual target bonus the Executive would have been eligible to earn
for the fiscal year in which the Date of Termination occurs (the greatest of
such amounts being referred to hereafter as the “Applicable Bonus Amount”); and
(ii) any unpaid amounts of the Executive’s Annual Base Salary for periods prior
to the Date of Termination and earned annual bonuses for completed fiscal years
prior to the Date of Termination. The payment described in clause (i) of the
preceding sentence shall be made ratably over the two-year period following the
Date of Termination, in accordance with the Company’s normal payroll practices
and the payments described in clause (ii) of the preceding sentence shall be
made within 30 days of the Date of Termination. Upon termination of employment
under this subsection (a), the Executive may elect to continue health (including
prescription drug), dental and vision coverage from the Company for himself and
his eligible dependents in accordance with the continuation of coverage
requirements of Internal Revenue Code Section 4980B (“COBRA”), provided that the
Company will not require any premium payment for such COBRA coverage greater
than the premium for such coverage then being charged for active employees.  If
such COBRA coverage ends before December 31, 2014, then upon expiration of COBRA
coverage the Company will at the Company’s expense continue to cover the
Executive and his eligible dependents under the Company’s health (including
prescription drug), dental and vision coverages (or substantially equivalent
coverage under an alternative arrangement) through December 31, 2014, provided
that the Company may charge a premium for such coverages no greater than the
premium for such coverages then being charged for active employees.  However,
coverage provided by the Company under the preceding sentence for the Executive
or any of his eligible dependents will end before December 31, 2014, for any
such person who becomes eligible for coverage under another employer provided
health insurance plan or Medicare.  To the extent any such continued coverage is
provided under a self-insured arrangement, the Company provided premium
equivalent value of such continued coverage will be treated as imputed taxable
income to the Executive, subject to any withholding and reporting requirements
imposed by law.  In addition to the health coverage provided above, the Company
shall purchase and maintain through December 31, 2014 a single family policy
equivalent in all material aspects to the Company’s health coverage, except with
deductibles of $2,500 per person per annum and subject to such

7

 


--------------------------------------------------------------------------------


 

coverage exclusions as may be applied by the insurer based on its underwriting
and other market policy terms to act as a secondary policy to the Company’s
health coverage. However, coverage provided by the Company under the preceding
sentence for the Executive or any of his eligible dependents will end before
December 31, 2014, for any such person who becomes eligible for coverage under
another employer provided health insurance plan or Medicare. In addition, upon
termination of employment under this subsection (a), if the Executive elects to
convert his Company provided group term life insurance and/or group long-term
disability insurance coverage(s) to an individual life and/or long-term
disability insurance policy(ies), the Company will reimburse the Executive for
the first six months of premiums he pays for such converted policy(ies).  Any
such reimbursement will be treated as taxable income to the Executive, subject
to any withholding and reporting requirements imposed by law.  For purposes of
this Agreement, the Executive’s employment shall be deemed to have been
terminated within the thirteen month period following a Change in Control and
during the Term by the Company without Cause (and shall be governed by Section
5(d)), if the Executive’s employment is terminated by the Company without Cause
either (i) during the l20 day period prior to the execution of an agreement, the
consummation of which would result in a Change in Control or (ii) following the
execution of an agreement, the consummation of which would result in a Change in
Control and such termination is effective at the time, or during the pendency,
of such Change in Control (in either case whether or not such Change in Control
actually occurs).

(b)             DEATH AND DISABILITY.  If the Executive’s employment is
terminated by the Company due to Disability or terminated automatically upon the
Executive’s death then, (i) the Company shall pay to the Executive (or the
Executive’s estate, as applicable) in a lump sum in cash within 30 days after
the Date of Termination, any portion of the Executive’s Annual Base Salary
earned through the Date of Termination that has not been paid and earned annual
bonuses for completed fiscal years prior to the Date of Termination, (ii) all
outstanding equity awards shall be treated according to the provisions of the
plan and agreements under which such awards were granted:, (iii) and in the case
of the Executive’s death Company shall pay to the Executive (or the Executive’s
estate, as applicable), ratably over the two-year period following the Date of
Termination, in accordance with the Company’s normal payroll practices, the
severance benefits described in clause (i) of Section 5(a) above; and (iv) and
in the case of Disability the Company shall have in place disability insurance
in addition to the Company’s regular short term and long term policies for all
executives, additional long term disability policy providing to the Executive
under its terms a minimum of $20,000 per month of benefits payable to the
Executive (or the Executive’s representative under power of attorney, court
order or other legally binding authority) for the period of the Executive’s long
term disability as such term is defined in the additional long term disability
policy.  Executive agrees to cooperate with Company’s key man life insurance
programs including reasonable underwriting. All such key man life insurance
policies shall be payable to the Company or its assignee. Upon termination of
employment under this subsection (b), the Executive (and/or his eligible
dependents, as applicable) may elect to continue health (including prescription
drug), dental and vision coverage from the Company in accordance with the
continuation of coverage requirements of Internal Revenue Code Section 4980B
(“COBRA”), provided that the Company will not require any premium payment for
such COBRA coverage greater than the premium for such coverage then being
charged for active employees.  If such COBRA coverage ends before December 31,
2014, then upon expiration of COBRA coverage the Company will at the Company’s
expense continue to cover the Executive

8

 


--------------------------------------------------------------------------------


 

(and/or his eligible dependents, as applicable) under the Company’s health
(including prescription drug), dental and vision coverages (or substantially
equivalent coverage under an alternative arrangement) through December 31, 2014,
provided that the Company may charge a premium for such coverages no greater
than the premium for such coverages then being charged for active employee. 
However, coverage provided by the Company under the preceding sentence for the
Executive or any of his eligible dependents will end before December 31, 2014,
for any such person who becomes eligible for coverage under another employer
provided health insurance plan or Medicare.  To the extent any such continued
coverage is provided under a self-insured arrangement, the Company provided
premium equivalent value of such continued coverage will be treated as imputed
taxable income to the Executive (or income in respect of the decedent, as
applicable), subject to any withholding and reporting requirements imposed by
law.  In addition, upon termination of employment under this subsection (b) due
to Disability, if the Executive elects to convert his Company provided group
term life insurance coverage to an individual life insurance policy, the Company
will reimburse the Executive for the first six months of premiums he pays for
such converted policy.  Any such reimbursement will be treated as taxable income
to the Executive, subject to any withholding and reporting requirements imposed
by law. In addition to the health coverage provided above, the Company shall
purchase and maintain through December 31, 2014 a single family policy
equivalent in all material aspects to the Company’s health coverage, except with
deductibles of $2,500 per person per annum and subject to such coverage
exclusions as may be applied by the insurer based on its underwriting and other
market policy terms to act as a secondary policy to the Company’s health
coverage. However, coverage provided by the Company under the preceding sentence
for the Executive or any of his eligible dependents will end before December 31,
2014, for any such person who becomes eligible for coverage under another
employer provided health insurance plan or Medicare.

(c)               BY THE COMPANY FOR CAUSE; BY THE EXECUTIVE OTHER THAN FOR GOOD
REASON.  If the Executive’s employment is terminated by the Company for Cause or
the Executive voluntarily terminates employment other than for Good Reason then,
(i) the Company shall pay to the Executive in a lump sum in cash within thirty
days after the Date of Termination, any portion of the Executive’s Annual Base
Salary earned through the Date of Termination that has not been paid and earned
annual bonuses for completed fiscal years prior to the Date of Termination and
(ii) all outstanding equity awards shall be treated according to the provisions
of the plan and agreements under which such awards were granted.  Upon
termination of employment under this subsection(c), the Executive may elect to
continue health (including prescription drug), dental and vision coverage from
the Company in accordance with the continuation of coverage requirements of
Internal Revenue Code Section 4980B (“COBRA”), provided that the Company will
not require any premium payment for such COBRA coverage greater than the premium
for such coverage then being charged for active employees.  If such COBRA
coverage ends before December 31, 2014, then upon expiration of COBRA coverage
the Company will at the Company’s expense continue to cover the Executive
(and/or his eligible dependents, as applicable) under the Company’s health
(including prescription drug), dental and vision coverages (or substantially
equivalent coverage under an alternative arrangement) through December 31, 2014,
provided that the Company may charge a premium for such coverages no greater
than the premium for such coverages then being charged for active employee. 
However,

9

 


--------------------------------------------------------------------------------


 

coverage provided by the Company under the preceding sentence for the Executive
or any of his eligible dependents will end before December 31, 2014, for any
such person who becomes eligible for coverage under another employer provided
health insurance plan or Medicare.  To the extent any such continued coverage is
provided under a self-insured arrangement, the Company provided premium
equivalent value of such continued coverage will be treated as imputed taxable
income to the Executive (or income in respect of the decedent, as applicable),
subject to any withholding and reporting requirements imposed by law.  In
addition to the health coverage provided above, the Company shall purchase and
maintain through December 31, 2014 a single family policy equivalent in all
material aspects to the Company’s health coverage, except with deductibles of
$2,500 per person per annum and subject to such coverage exclusions as may be
applied by the insurer based on its underwriting and other market policy terms
to act as a secondary policy to the Company’s health coverage. However, coverage
provided by the Company under the preceding sentence for the Executive or any of
his eligible dependents will end before December 31, 2014, for any such person
who becomes eligible for coverage under another employer provided health
insurance plan or Medicare.

(d)              CHANGE IN CONTROL TERMINATION.

(i)                       If, within the 13-month period immediately following
the occurrence of a Change in Control, the Executive’s employment by the Company
is terminated by the Company other than for Cause or by the Executive for Good
Reason (subject, if applicable, to the proviso set forth in the first sentence
of Section 4(c)(ii)), then the Company shall pay to the Executive (i) a cash
payment equal to three times the sum of (A) the Executive’s Annual Base Salary
immediately prior to the Date of Termination and (B) the Applicable Bonus
Amount; and (ii) any unpaid amounts of the Executive’s Annual Base Salary for
periods prior to the Date of Termination and earned annual bonuses for completed
fiscal years prior to the Date of Termination. The cash payments described in
clause (i) and (ii) of the preceding sentence shall be made in a lump sum within
30 days following the Date of Termination. Notwithstanding the foregoing, if the
amounts of such payments cannot be finally determined on or before a date when a
payment is due, the Company shall pay to the Executive on such day an estimate,
as reasonably determined by the Company, of the minimum amount of such payments
to which the Executive is clearly entitled and shall pay the remainder of such
payments, if any, as soon as the amount thereof can be determined.  Upon
termination of employment under this subsection (d), the Executive (and/or his
eligible dependents, as applicable) may elect to continue health (including
prescription drug), dental and vision coverage from the Company for himself and
his eligible dependents in accordance with the continuation of coverage
requirements of Internal Revenue Code Section 4980B (“COBRA”), provided that the
Company will not require any premium payment for such COBRA coverage greater
than the premium for such coverage then being charged for active employees.  If
such COBRA coverage ends before December 31, 2014, then upon expiration of COBRA
coverage the Company will at the Company’s expense continue to cover the
Executive and his eligible dependents under the Company’s health (including
prescription drug), dental and vision coverages (or substantially equivalent
coverage under an alternative arrangement) through December 31, 2014, provided
that the Company may charge a premium for

10

 


--------------------------------------------------------------------------------


 

such coverages no greater than the premium for such coverages then being charged
for active employees.  However, coverage provided by the Company under the
preceding sentence for the Executive or any of his eligible dependents will end
before December 31, 2014, for any such person who becomes eligible for coverage
under another employer provided health insurance plan or Medicare.  To the
extent any such continued coverage is provided under a self-insured arrangement,
the Company provided premium equivalent value of such continued coverage will be
treated as imputed taxable income to the Executive (or income in respect of the
decedent, as applicable), subject to any withholding and reporting requirements
imposed by law.  In addition to the health coverage provided above, the Company
shall purchase and maintain through December 31, 2014 a single family policy
equivalent in all material aspects to the Company’s health coverage, except with
deductibles of $2,500 per person per annum and subject to such coverage
exclusions as may be applied by the insurer based on its underwriting and other
market policy terms to act as a secondary policy to the Company’s health
coverage. However, coverage provided by the Company under the preceding sentence
for the Executive or any of his eligible dependents will end before December 31,
2014, for any such person who becomes eligible for coverage under another
employer provided health insurance plan or Medicare.  In addition, upon
termination of employment under this subsection (d), if the Executive elects to
convert his Company provided group term life insurance and/or group long-term
disability insurance coverage(s) to an individual life and/or long-term
disability insurance policy(ies), the Company will reimburse the Executive for
the first six months of premiums he pays for such converted policy(ies).  Any
such reimbursement will be treated as taxable income to the Executive, subject
to any withholding and reporting requirements imposed by law.

(ii)           For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred on the first date after the Effective Date on which (1)
any Person (as defined below) shall acquire, whether by purchase, exchange,
tender offer, merger, consolidation or otherwise, beneficial ownership of
securities of the Company constituting fifty percent (50%) or more of the
combined voting power of the securities of the Company, (2) any Person shall
acquire all or substantially all of the assets of the Company pursuant to a
sale, dissolution or liquidation or (3) any Person shall acquire the ability to
appoint or elect a majority of the members of the Board. For purposes of the
preceding sentence, “Person” shall have the meaning given in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended from time to time, as such term
is modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) Holdings, Thomas H. Lee Partners or Thomas H. Lee Equity
Fund IV, L.P., Evercore Capital Partners L.P. and each of their respective
affiliates (the “Designated Investors”), (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities and (iv) a corporation owned, directly or
indirectly, by the Designated Investors, such that the aggregate ownership of
securities or assets of the Company or the ability to appoint or elect directors
of the Company that is attributable to such Designated Investors would not
decrease to a level that would result in a Change in Control, if such ownership
or ability was deemed to be held directly in the Company. The completion of an
initial public offering in which no Person acquires

11

 


--------------------------------------------------------------------------------


 

beneficial ownership of fifty percent (50%) or more of the combined voting power
of the securities of such Person shall not constitute a Change in Control, nor
shall the acquisition of beneficial ownership of securities of the Company by a
Person which has a class of securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended, if such acquisition does not result
in the Designated Investors owning thirty percent (30%) or less of the combined
voting power of the securities of the Company. Notwithstanding the foregoing,
other than for purposes of the existence of Deemed Good Reason (as defined in
Section 4(c)(i)), a Change in Control shall be deemed to have occurred on the
date when the Designated Investors together with the senior management of the
Company (as determined by the Designated Investors) cease to beneficially own at
least thirty percent (30%) or more of the combined voting power of the
securities of the Company (a “Limited Change in Control”).

(iii)          For purposes of this Agreement, the Executive’s employment shall
be deemed to have been terminated within the thirteen month period following a
Change in Control and during the Term by the Company without Cause (and shall be
governed by this Section 5(d)), if the Executive’s employment is terminated by
the Company without Cause either (i) during the l20 day period prior to the
execution of an agreement, the consummation of which would result in a Change in
Control or (ii) following the execution of an agreement, the consummation of
which would result in a Change in Control and such termination is effective at
the time, or during the pendency, of such Change in Control (in either case
whether or not such Change in Control actually occurs).

(e)              PRO-RATA BONUS PAYMENTS.  Except as set forth in the following
sentence, for purposes of this Section 5, bonus amounts shall only be considered
to be earned if the Executive was employed by the Company through the last day
of the performance period to which the bonus relates. In case of a termination
described in Section 5(a), 5(b) or 5(d), in addition to the payments provided in
such Section, the Executive shall be considered to have earned an annual bonus
(the “Pro-rata Bonus”) equal to the bonus (if any) the Executive would have
received (as determined consistent with the provisions set forth below) had the
Executive remained employed by the Company through the last day of the fiscal
year during which the Date of Termination occurs, multiplied by a fraction, the
numerator of which is the number of days in such fiscal year during which the
Executive was employed by the Company and the denominator of which is 365. The
Pro-rata Bonus for purposes of a termination described in Section 5(d), shall be
determined, as near as practicable, based on actual performance achieved for the
fiscal year through the Date of Termination, expressed as a percentage of
targeted performance for that period. For purposes of a termination described in
Section 5(a) or 5(b), such Pro-rata Bonus payment shall be based on the actual
results for the completed fiscal year during which the Date of Termination
occurs. In the event of a termination described in Section 5(a), 5(b) or 5(d),
the payment of any amount of Pro-rata Bonus which becomes due in accordance with
this Section 5(e) shall be made at the time the Company normally pays such
bonuses to its senior executives, irrespective of whether any such bonuses are
paid to other senior executives for such fiscal year, and will be subject to the
terms and conditions of the applicable annual cash incentive compensation plan
but without giving effect to any requirement therein that the Executive remain
employed with the Company through the

12

 


--------------------------------------------------------------------------------


 

payment date or the last day of the applicable fiscal year in order to receive
payment thereunder. Exhibit A hereto sets forth examples of the calculation of
the Pro-rata Bonus.

(f)               OUTPLACEMENT SERVICES.  If the Executive’s employment is
terminated under the circumstances described in Section 5(a) or 5(d), the
Company shall pay the cost of providing the Executive with outplacement
services, up to a maximum of five percent (5%) of the sum of the Base Salary and
the Applicable Bonus Amount, provided that such services are (a) utilized by the
Executive within six months following the Date of Termination and (b) provided
by a recognized outplacement provider. Such payment shall be made by the Company
directly to the service provider promptly following the provision of such
services and the presentation to the Company of documentation of the provision
of such services. Such services shall include office facilities and telephone
answering services during such six month period.

(g)              ACCRUED BENEFITS.  Upon the Executive’s termination of
employment for any reason, in addition to any other amounts and benefits
provided for in Section 5, the Executive (and his beneficiaries and dependents,
as applicable) shall be entitled to receive all vested benefits under the
Company’s benefit plans policies and programs in which the Executive
participated, in accordance with the terms of such plans (except to the extent
that such benefits are duplicative of benefits provided for in Section 5).

(h)            RELEASE.  The Executive shall not be entitled to any payment or
benefit provided under Sections 5(a), 5(d), 5(e), and 5(f), other than COBRA
continuation coverage at the Executive’s expense, unless (1) the Executive
executes and delivers to the Company a release, in form and substance acceptable
to the Company, by which the Executive releases the Company from all claims
arising from the Executive’s employment by the Company, in consideration for
such payment or benefit, and (2) the Executive shall not be in breach of any of
the provisions of Section 6 of this Agreement at any time during the
effectiveness thereof.  In no event will such payment or benefit be provided
prior to such release becoming effective upon expiration of the applicable
withdrawal period.

(i)              409A SAFE HARBOR.  Notwithstanding anything in this Agreement
to the contrary, in no event shall the Company commence payment or distribution
to the Executive of any amount that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code, earlier than the
earliest permissible date under Section 409A of the Code that such amount could
be paid without additional taxes or interest being imposed upon the Executive
under Section 409A of the Code.  If any payments are delayed pursuant to the
immediately preceding sentence, the Company shall accrue such payments and pay
them without interest, in a lump sum cash payment, to the Executive on the first
business day upon which the payment may be made in compliance with Section 409A
of the Code.  The Company and the Executive agree that they will execute any and
all amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the distribution provisions of Section 409A
of the Code or as otherwise needed to ensure that the continuation of welfare
benefits under this Agreement complies with Section 409A.

(j)              TAX GROSS UP.  If any taxable income is imputed to the
Executive under this Section 5 due to Company provided health (including
prescription drug), dental or vision

13

 


--------------------------------------------------------------------------------


 

coverage, or if the Company makes a taxable reimbursement to the Executive for
any life or disability insurance premiums, the Company will also make an
additional “tax gross up” payment to the Executive equal to (1) multiplied by
(2), with the result then divided by (3), where: (1) is the total of such
imputed taxable income and taxable reimbursements; (2) is the aggregate federal,
state, local and Medicare tax rate applicable to the Executive, and (3) is one
minus such aggregate tax rate.  The tax gross up calculation will be performed
on a calendar year basis, the payment will be made within 90 days after the end
of each calendar year, and the state and local tax rates will be based on
Executive’s legal residence as of the last day of the calendar year in
question.  In the case of imputed income in respect of a decedent under
subsection (b), the aggregate tax rate will be adjusted accordingly to reflect
the tax rate applicable to such income.

6.                  CONFIDENTIALITY; COMPETITION; SOLICITATION; INTELLECTUAL
PROPERTY; RETURN OF PROPERTY.

(a)               The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its predecessors or affiliated companies and
their respective businesses that the Executive obtains or has obtained during
the Executive’s employment by the Company or any of its predecessors or
affiliated companies and that is not public knowledge (other than as a result of
the Executive’s violation of his obligations to the Company, including those set
forth herein) (“Confidential Information”). The Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after the
Executive’s employment with the Company, except with the prior written consent
of the Company or as otherwise required by law or legal process (of which the
Executive has delivered to the Company prompt prior notice).

(b)              During the Executive’s employment with the Company and for a
period of two years after the termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Board, directly or indirectly engage in or be interested in (as owner, partner,
stockholder, employee, director, officer, agent, consultant or otherwise), with
or without compensation, any business which is in competition with any line of
business actively being conducted or to the Executive’s knowledge, contemplated
on the Date of Termination by the Company or any of its subsidiaries or
affiliates. Nothing herein will prohibit the Executive from acquiring or holding
not more than one percent of any class of publicly traded securities of any
business.

(c)              Except as set forth below, during the Executive’s employment
with the Company and for a period of two years after the termination of the
Executive’s employment with the Company, the Executive shall not, without the
prior written consent of the Board, directly or indirectly, hire any person who
was employed by the Company or any of its subsidiaries or affiliates within the
six-month period preceding the date of such hiring or solicit, entice, persuade
or induce any person or entity doing business with the Company and its
subsidiaries or affiliates, to terminate such relationship or to refrain from
extending or renewing the same.  However, this Section 6(c) shall not apply to
any person employed by the Company or any of its subsidiaries or affiliates who
previously was employed by any company in which the Executive was employed.

 

14

 


--------------------------------------------------------------------------------


(d)              The Executive agrees that the restrictions set forth in this
Section 6 are reasonable and necessary to protect the legal interests of the
Company. The Executive further agrees that the Company shall be entitled to
injunctive relief in the event of any actual or threatened breach of the
restrictions and shall not be required to post bond or prove actual damages. If
the scope or content of any restriction contained in this Agreement is too broad
to permit enforcement of such restriction to its full extent, then the
restriction shall be enforced to the maximum extent permitted by law, and the
parties hereby consent that the scope or restriction shall be judicially
modified accordingly in any proceeding brought with respect to the enforcement
of the restriction.

(e)              The Executive agrees that any and all intellectual property
developed within the scope of employment or relating to the Company’s business,
existing or which in the future may exist, including all patents, copyrights,
trademarks or trade names, all ideas, concepts, themes, inventions, designs,
improvements and discoveries conceived or developed, whether by the Executive or
others, shall remain the sole and exclusive property of the Company.

(f)               Immediately upon any termination of employment with the
Company, the Executive shall promptly deliver to the Company all equipment,
notebooks, documents, memoranda, reports, files, samples, books, correspondence,
mailing lists, calendars, card files, rolodexes and all other records or
materials relating to the Company’s business which are or have been in the
possession or control of the Executive. The Executive shall not maintain any
copy or other reproduction whatsoever of any of the items described in this
Section 6(f) after the termination of such employment.

7.               INDEMNIFICATION.  Except to the extent inconsistent with the
Company’s certificate of incorporation or bylaws, the Company will indemnify the
Executive and hold him harmless to the fullest extent permitted by law with
respect to his service as an officer and director of the Company and its
subsidiaries, which indemnification shall be provided following termination of
employment for so long as the Executive may have liability with respect to his
service as an officer and director of the Company and its subsidiaries. The
Executive will be covered by a directors’ and officers’ insurance policy with
respect to his acts as an officer and director to the same extent as all other
Company officers and directors under such policies.

8.                  DISPUTE RESOLUTION; ATTORNEYS’ FEES.  Other than with
respect to the Company’s right to obtain injunctive relief under Section 6
(which shall not be subject to the provisions of this Section 8), all disputes
arising under or related to the employment of the Executive or the provisions of
this Agreement shall be settled by arbitration under the rules of the American
Arbitration Association then in effect, such arbitration to be held in Baltimore
Maryland, as the sole and exclusive remedy of either party. The arbitration
shall be heard by one arbitrator mutually agreed upon by the parties, who must
be a former judge. In the event that the parties cannot agree upon the selection
of the arbitrator within 10 days, each party shall select one arbitrator and
those arbitrators shall select a third arbitrator who will serve as the sole
arbitrator. The arbitrator shall have the authority to order expedited
discovery, hearing and decision, including the ability to set outside time
limits for such discovery, hearing and decision. The parties shall direct the
arbitrator to render a decision not later than 90 days following the arbitration
hearing. Judgment on any arbitration award may be entered in any court of
competent

15


--------------------------------------------------------------------------------


jurisdiction. The Company shall pay all reasonable legal fees and expenses
incurred by the Executive in connection with any such arbitration or other legal
proceeding which occurs on or following a Change in Control.

9.                  SUCCESSORS.

(a)                   This Agreement is personal to the Executive and without
the prior written consent of the Company the Executive’s rights under the
Agreement shall not be assignable (except by will or the laws of descent and
distribution). This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.

(b)             This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

(c)             The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, the term “Company” shall
mean both the Company as defined above and any such successor.

10.           MISCELLANEOUS.

(a)              This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Maryland, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

(b)              All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party, by
overnight courier or by certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:

Michael DuBose

If to the Company:

Vertis, Inc.

250 W. Pratt Street, 18th Floor, Baltimore, Maryland 21201
Attention: Chief Legal Officer

16


--------------------------------------------------------------------------------


 

with a copy to:

Thomas H. Lee Partners

75 State Street

Suite 2600

Boston, Massachusetts 02109

Attention:   Anthony J. DiNovi

Scott M. Sperling

Soren Oberg

Fax: (617) 227-3514

or to such other address as either party furnishes to the other in writing in
accordance with this Section 10(b).

(c)              Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

(d)              The Executive’s or the Company’s failure to insist upon strict
compliance with any provisions of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

(e)              Except as set forth in this Section 10(e), as of the Effective
Date, this Agreement shall constitute the entire understanding of the parties
with respect to subject matter herein and supersede any other agreement or other
understanding, whether oral or written, express or implied, between them to the
extent that such agreements or understandings contain provisions addressed
herein.

(f)               This Agreement shall terminate upon the termination of the
Executive’s employment, except that terms of this Agreement which must survive
the termination of this Agreement in order to be effectuated (including, without
limitation, the provisions of Sections 5, 6, 7 and 8) shall survive. Upon the
termination of the Executive’s employment, Executive consents to the
notification by the Company to the Executive’s new employer of Executive’s
obligations under this Agreement.

(g)              The Executive is not required to seek other employment or to
attempt in any way to mitigate or reduce any amounts payable to the Executive by
the Company pursuant to Section 5 hereof. Except with respect to alternative
medical, dental, prescription and vision care insurance obtained from a
subsequent employer, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

(h)              This Agreement may be executed in several counterparts, each of
which shall be deemed an original and which together shall constitute but one
and the same instrument.

17


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
under seal, as of the day and year first above written.

VERTIS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Michael DuBose

 

18


--------------------------------------------------------------------------------


EXHIBIT A

Solely for purposes of illustration and clarification of the provisions of
Section 5(e), and not in limitation thereof, the following examples are
provided. The bonus formula under the annual cash incentive compensation plan in
effect for the fiscal year in the examples below is 75% of Base Salary payable
upon 100% achievement of targeted performance for the fiscal year; the Company’s
bonus plan for the year sets forth that reduced amounts are payable for
achievement between 90% and 99% of targeted performance (for each 1% above 90%,
the Executive would earn 10% of targeted bonus, until 100% achievement yields
100% payout of targeted bonus) but no bonus is payable for achievement at or
below 90%.

Example 1: Assume that (A) actual performance against interim quarterly targeted
performance through June 30th is 100%; (B) actual performance against targeted
performance through December 31st is 85%; (C) Executive’s employment is
terminated under circumstances described in Section 5(d) on July 1st; and (D)
Executive’s Base Salary on the Date of Termination is $100,000. The Pro-rata
Bonus payable to Executive is $37,500 determined as follows:

Pro-rata Bonus = (182 days employed through Date of Termination / 365) x 100%
achievement x (75% x $100,000 Base Salary)

Example 2: Assume the same facts as Example 1, except that Executive’s
employment is terminated under circumstances described in Section 5(a) or 5(b).
The Pro-rata Bonus payable to Executive is zero because actual performance for
the completed fiscal year in which the Date of Termination occurs is below the
91% minimum threshold required for a payout under the plan.

Example 3: Assume the same facts as Example 2, except that the actual
performance against targeted performance through December 31st is 95%. The
Pro-rata Bonus payable to Executive is $18,750 determined as follows:

Pro-rata Bonus = (182 days employed through Date of Termination / 365) x 50% x
(75% x $100,000 Base Salary)

 

19


--------------------------------------------------------------------------------